Case: 16-16934   Date Filed: 05/22/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16934
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:16-cr-00017-WTH-PRL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

CHARLES LEWIS MADISON, JR.,
a.k.a. Blue,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 22, 2017)

Before TJOFLAT, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-16934     Date Filed: 05/22/2017   Page: 2 of 2


      Adeel Bashir, appointed counsel for Charles Madison, Jr. in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Charles Madison, Jr.’s conviction and sentence are AFFIRMED.




                                          2